

114 S1758 IS: Control Unlawful Fugitive Felons Act of 2015
U.S. Senate
2015-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1758IN THE SENATE OF THE UNITED STATESJuly 14, 2015Mr. Coats introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Social Security Act to make certain revisions to provisions limiting payment of
			 benefits to fugitive felons under titles II, VIII, and XVI of the Social
			 Security Act.
	
 1.Short titleThis Act may be cited as the Control Unlawful Fugitive Felons Act of 2015. 2.Revisions to provisions limiting payment of benefits to fugitive felons under titles II, VIII, and XVI of the Social Security Act (a)Title II amendments (1)Fugitive felon warrant requirementSection 202(x)(1)(A)(iv) of the Social Security Act (42 U.S.C. 402(x)(1)(A)(iv)) is amended—
 (A)by striking fleeing to avoid and inserting the subject of an arrest warrant for the purpose of; (B)by striking the place from which the person flees the first place it appears and inserting the jurisdiction issuing the warrant; and
 (C)by striking the place from which the person flees the second place it appears and inserting the jurisdiction. (2)Probation and parole violator warrant requirementSection 202(x)(1)(A)(v) of the Social Security Act (42 U.S.C. 402(x)(1)(A)(v)) is amended to read as follows:
					
 (v)is the subject of an arrest warrant for violating a condition of probation or parole imposed under Federal or State law..
				(b)Title VIII amendments
 (1)Fugitive felon warrant requirementSection 804(a)(2) of such Act (42 U.S.C. 1004(a)(2)) is amended— (A)by striking fleeing to avoid and inserting the subject of an arrest warrant for the purpose of;
 (B)by striking the jurisdiction within the United States from which the person has fled and inserting any jurisdiction within the United States; and (C)by striking place from which the person has fled and inserting jurisdiction issuing the warrant.
 (2)Probation and parole warrant requirementSection 804(a)(3) of the Social Security Act (42 U.S.C. 1004(a)(3)) is amended to read as follows:  (3)during any part of which the individual is the subject of an arrest warrant for violating a condition of probation or parole imposed under Federal or State law; or.
 (3)DisclosureSection 804 of such Act (42 U.S.C. 1004) is amended by adding at the end the following:  (c)Notwithstanding the provisions of section 552a of title 5, United States Code, or any other provision of Federal or State law (other than section 6103 of the Internal Revenue Code of 1986 and section 1106(c) of this Act), the Commissioner shall furnish any Federal, State, or local law enforcement officer, upon written request of the officer, with the current address, Social Security number, and photograph (if applicable) of any individual who is a recipient of (or would be such a recipient but for the application of paragraph (2) or (3) of subsection (a)) benefits under this title, if the officer furnishes the Commissioner with the name of the individual and other identifying information as reasonably required by the Commissioner to establish the unique identity of the individual, and notifies the Commissioner that—
 (1)the individual is described in paragraph (2) or (3) of subsection (a); and (2)the location or apprehension of such individual is within the officer’s official duties..
				(c)Title XVI amendments
 (1)Fugitive felon warrant requirementSection 1611(e)(4)(A)(i) of such Act (42 U.S.C. 1382(e)(4)(A)(i)) is amended— (A)by striking fleeing to avoid and inserting the subject of an arrest warrant for the purpose of;
 (B)by striking the place from which the person flees the first place it appears and inserting the jurisdiction issuing the warrant; and (C)by striking the place from which the person flees the second place it appears and inserting the jurisdiction.
 (2)Probation and parole warrant requirementSection 1611(e)(4)(A)(ii) of the Social Security Act (42 U.S.C. 1382(e)(4)(A)(ii)) is amended to read as follows:
					
 (ii)the subject of an arrest warrant for violating a condition of probation or parole imposed under Federal or State law.
 (3)DisclosureSection 1611(e)(5) of such Act (42 U.S.C. 1382(e)(5)) is amended— (A)by striking any recipient of and inserting any individual who is a recipient of (or would be such a recipient but for the application of paragraph (4)(A)); and
 (B)by striking the recipient each place it appears and inserting the individual. (d)Effective dateThe amendments made by this section shall be effective with respect to benefits payable under the Social Security Act for months that begin after 270 days following the date of the enactment of this section.